Citation Nr: 0827416	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
from the surgical removal of a lipoma of the right scapula.  

2.  Entitlement to service connection for allergic rhinitis.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to April 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In pertinent part, the RO denied 
service connection for allergic rhinitis and granted service 
connection for a scar from the surgical removal of a lipoma 
of the right scapula, and assigned a 0 percent evaluation, 
effective May 2005.  

In March 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected scar from the surgical 
removal of a lipoma of the right scapula is superficial in 
nature, is not unstable or painful on examination, and does 
not limit function or motion of the right shoulder.  

3.  The competent evidence does not demonstrate that allergic 
rhinitis is causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
scar from the surgical removal of a lipoma of the right 
scapula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2007).

2.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the veteran's service connection claim, the Board 
finds that the VCAA notice requirements have been satisfied 
by the June 2005 VCAA letter sent to the veteran.  In the 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue in question.  

Regarding the increased rating issue, the claim arises from 
the veteran's  disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records.  As of this date, the veteran has not 
submitted any additional medical records.  The veteran was 
also provided VA examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation for a scar from the 
surgical removal of a lipoma of the right scapula pursuant to 
Diagnostic Code 7804.  In this regard, the Board notes that 
the rating schedule authorizes the assignment of a zero 
(noncompensable) rating in every instance in which the rating 
schedule does not provide such a rating and the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.

In order to achieve the next-higher 10 percent rating under 
Diagnostic Code 7804, the evidence must show superficial 
scars that are painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Otherwise, 
scars can be rated on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The evidence of record does not demonstrate a painful scar 
such as to warrant a 10 percent evaluation under Diagnostic 
Code 7804.  Indeed, upon VA examination in August 2005, there 
was no finding that the scar was painful.  At that time, 
physical examination revealed skin of normal color and 
texture, with a 2.5 inch scar in the mid back that was 
described as mildly raised and exceeding suture lines.  It 
was noted as being at the level of T5 and T6 on the right 
side, with no evidence of cutaneous breakdown.  There was no 
keloid formation or signs of breakdown, but the scar was 
slightly raised and measured at less than a millimeter.  

A subsequent VA examination in May 2008 also failed to 
demonstrate a painful scar.  At that time, the skin was warm 
and dry with good color and turgor.  There was a 7 by 0.2 
centimeter scar on the right scapula medial aspect.  The scar 
was not painful to palpation, and there was no adherence to 
underlying tissue.  The texture and color of the scar was 
normal, and the scar appeared to be stable.  The examiner 
stated that the scar appeared to be normal, and there was no 
inflammation, edema, or keloid formation.  There was no area 
of induration, inflexibility, loss of function, or loss of 
motion in regards to the scar.  

The Board acknowledges that the veteran is competent to give 
evidence about the symptoms he experienced. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  In this regard, he 
explained in an October 2005 personal statement that his scar 
residuals continued to give him problems.  Specifically, he 
felt something "pulling inside of the incision," and he 
endured an uncomfortable constant itch.  He also complained 
of a pulling type sensation at his May 2008 VA examination.  
However, as detailed above, the competent evidence simply 
fails to show an objectively painful scar, precluding 
assignment of a compensable rating under Diagnostic Code 
7804.  

The evidence also fails to show that the right scapula scar 
has caused limitation of function such as to warrant a 
compensable evaluation under Diagnostic Code 7805.   
Rather, VA examination in May 2008, the veteran had forward 
flexion of the neck from 0 to 45 degrees, with 0 to 45 
degrees of extension, 0 to 45 degrees of right and left 
lateral flexion, and 0 to 80 degrees of right and left 
lateral rotation.  There was no pain noted with motion and no 
additional limitation noted.  The veteran had forward flexion 
of the right shoulder from 0 to 180 degrees, with 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  Again, there was no pain noted with 
motion and no additional limitation of motion noted.  
Neurologically, cranial nerves II through XII were intact and 
deep tendon reflexes were 2+ and symmetrical.  Grip strength 
was reported as being equal, and sensations were intact to 
sharp and dull in all areas including the area of the scars.  

Based on the above evidence, there is no basis for concluding 
that the veteran's right scapula scar causes limitation of 
function.  Accordingly, assignment of a compensable 
evaluation pursuant to Diagnostic Code 7805 is not warranted.  

The Board has also considered the veteran's service-connected 
scar disability under all other potentially appropriate 
diagnostic codes.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7800, concerning disfiguring scars of the head, face, or neck 
and does not apply in this case as the veteran's scar is 
located on his right shoulder.  The Board also notes that 
there is no evidence that the veteran's scar limits his 
motion to warrant application of Diagnostic Code 7801, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion.  Furthermore, the scar is not 144 square 
inches or greater to warrant application of Diagnostic Code 
7802, scars, other than head, face, or neck that are 
superficial and do not cause limitation motion.  There is 
also no evidence that the scar is unstable to warrant 
application of Diagnostic Code 7803, superficial, unstable 
scars.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, and 7805 do not enable assignment of a 
higher evaluation for the service-connected right shoulder 
scar.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to a compensable 
evaluation for his service-connected scar from the surgical 
removal of a lipoma of the right scapula for any portion of 
the rating period on appeal, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



B.  Service Connection

The veteran is claiming entitlement to service connection for 
allergic rhinitis.  In an October 2005 personal statement, he 
attributed his allergic rhinitis to exposure to different 
chemicals in the air aboard military ships.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, a review of the service treatment 
records reveals that the veteran was seen at sick call for 
continuing complaints and treatment for upper respiratory 
infections.  In March 1985, the veteran was treated for sore 
throat, cough, and congestion.  It was noted that his 
symptoms had been persistent for two days.  Physical 
examination ruled out strep throat.  In February 1987, the 
veteran returned to sick call with complaints of cold 
syndrome, stuffy nose, cough, and sore throat.  The veteran 
was diagnosed with a head cold.  Subsequently, he reported to 
sick call for sinus congestion in September 1988.  At that 
time, the nasal passages appeared to be blocked and diagnosed 
the veteran with an upper respiratory infection.  The veteran 
received further treatment for fever, chills, sinus 
congestion, cough, and sore throat in March and September of 
1993.  The veteran was again diagnosed with an upper 
respiratory infection.  A February 1996 sick call note 
reports the veteran's complaints of slight cough, head 
congestion, and morning sore throat for two weeks.  
Examination revealed no inflammation or exudate of the 
throat, no adenopathy of the neck, and the lungs were clear 
to auscultation bilaterally.  The examiner diagnosed the 
veteran with an upper respiratory infection, given 
medication, returned back to full duty, and requested to 
return to the clinic as needed.  

The service treatment records further show that the veteran 
was diagnosed with upper respiratory infections again in 
November 1999 and February 2000.  In June 2004, the veteran 
reported similar symptoms of chest and throat congestion with 
a productive cough.  He was diagnosed with community acquired 
pneumonia; however follow-up treatment in July 2004 noted a 
diagnosis of an upper respiratory infection as opposed to 
pneumonia.  The veteran's separation examination in April 
2005 showed normal findings, and the veteran denied having or 
had sinusitis or hay fever on the accompanying report of 
medical history.  A contemporaneous report of medical 
assessment noted the veteran's pneumonia as being 
"resolved."   

Following separation from active service, the veteran 
underwent a VA examination in August 2005.  During the 
examination, the veteran informed the examiner that his sinus 
problems began in 1987, and he was treated with over-the-
counter medications during service.  He stated that his main 
problems were nasal congestion with post nasal drip most 
mornings.  The veteran denied having any interference in 
breathing through his nose and denied any purulent discharge.  
He reported dyspnea on exertion as well as a chronic cough.  
Objectively, there was some dullness of the tympanic 
membranes suggestive of chronic ear, nose, and throat 
infections.  The examiner diagnosed the veteran with allergic 
rhinitis.  

The veteran was afforded a second VA examination for his 
allergic rhinitis in April 2008.  At that time, he complained 
of repeated sneezing and slight epistaxis.  He denied taking 
prescription corticosteroid sprays or antibiotics for his 
condition.  The examiner diagnosed the veteran with perennial 
allergic rhinitis.  The examiner noted the veteran's 
experiences with upper respiratory infections during service, 
and opined that it was less likely than not that any of the 
upper respiratory infections have predisposed the veteran to 
his perennial allergic rhinitis.  The examiner further added 
that there was no evidence to suggest that exposure to 
airborne contaminates aboard a naval vessel in service, or 
any other aspect of active service, caused his current 
allergic rhinitis.  

Because the VA examiner's April 2008 decision was offered 
following a review of the claims file and after an objective 
examination, it is found to be highly probative.  Moreover, 
no other competent medical evidence of record refutes that 
opinion.

The veteran himself believes that his allergic rhinitis is 
causally related to active service.  However, he is not 
competent to attribute his allergic rhinitis to his service, 
as that would require a medical opinion.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for allergic rhinitis, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for a scar from 
the surgical removal of a lipoma of the right scapula is 
denied.  

Entitlement to service connection for allergic rhinitis is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


